Scott, Judge.
This was a suit begun in a justice’s court, where there was a judgment for the defendant. On an appeal to the Circuit Court, there was a judgment for the plaintiffs. The cause was submitted to the court and was tried without a jury. No instructions were asked. The cause having been submitted to the court, and no instructions having been asked, there is nothing in the record which would warrant the interference of this court. In the trial of appeals from justices’ courts, this court has always held that no finding-of the facts was necessary. The trial is to be had as it always has been. No exception was taken to the refusal of the court to dismiss the cause.
Judge Ryland concurring, the judgment is affirmed; Judge Gamble not sitting.